DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 1/29/2021.  Currently claims 1-14 and 16-20 are pending and rejected below.

Election/Restrictions
Applicant’s election without traverse of Species D, Figures 10-15 and claims 1-14 and 16-20 in the reply filed on 1/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Trautman et al. (US 8,821,446 B2).


    PNG
    media_image1.png
    696
    603
    media_image1.png
    Greyscale

Concerning claim 2 and the concavely bent parts are arranged symmetrically with respect to two horizontal axes (x-axis and y-axis) that are orthogonal to a vertical axis (z-axis) extending through a center of the raised part and that are orthogonal to each other (note the concave portions are symmetrical like a clock around the outer circumference of the device as in 3a for one example).

Concerning claim 3 and the concavely bent parts are arranged with a rotational symmetry (n-fold symmetry: n is an integer greater than or equal to 2) see figure 3a again and note rotational symmetry as points on an octagon.
Concerning claim 4-5 and the raised part is shaped symmetrical with respect to at least one of the two horizontal axes (x-axis and y-axis) (see that raised part peaks near 26 are also rotationally symmetrical and along 2 axes).
Concerning claim 6 and the raised part is shaped with a long axis (x-axis) that is one of the two horizontal axes (x-axis and y-axis) and with a short axis (y-axis) that is the other of the two horizontal axes (note that the raised portion “peaks have a long side and a shorter side and that the raised portions are symmetrical to these.
Concerning claim 7 and the raised part is rotationally symmetrical (n-fold symmetry: n is an integer greater than or equal to 2) with respect to a vertical axis (z-axis) extending through a center of the raised part (again note the raised part peaks near 26 and note they form a rotational triangular-like rotational leaves).
Concerning claim 8 and the raised part has a recess at a center thereof, and wherein an undersurface portion of the recess forms a surface supporting the microneedle patch (note top most portion near 18 and the underside of 18 for the needle patch).
Concerning claim 9 and comprising a ridge (edge surface which 26 is directly pointing at as in figure 3a) extending along a contour of the raised part and surrounding the recess, wherein the ridge comprises a plurality of concavely bent parts (note bent concave portions extend from this ridge edge).
Concerning claim 10 and the contour is shaped symmetrical with respect to the two horizontal axes (x-axis and y-axis) (note ridge contour is octagonal shaped and would be symmetrical).
Concerning claim 11 and the contour is shaped with a long axis (x-axis) that is one of the two horizontal axes (x-axis and y-axis) and with a short axis (y-axis) that is the other of the two horizontal axes (note each ridge is a rectangular shape and thus would have a long and short axis).

Concerning claim 12 and the contour is rotationally symmetrical (n-fold symmetry: n is an integer greater than or equal to 2) with respect to the vertical axis (z-axis) (again note that the ridge contour is octagonal shaped and thus rotationally symmetrical as in figure 3a).
Concerning claim 13 and the recess includes a flat surface, the flat surface having two easy-to-deform parts that are arranged symmetrically with respect to the short axis and that extend parallel to the short axis (y-axis), the flat surface including a center region interposed between the two easy-to-deform parts and end regions positioned on both sides of the center region (note flat portion of 18 and that is deforms (as shown in figure 4 for example and examiner is of the position that the left and right portions would be “end regions” that are on the sides of the center recess 18).
Concerning claim 14 and the the raised part is disposed continuously circumferentially around the vertical axis (z-axis) (again see figures 3a – 3c).
Concerning claim 16 and at least one or more of the plurality of concavely bent parts have a concave bottom sloped downward toward a direction away from a center portion of the raised part (again see marked up figure above).
Concerning claim 17 and a microneedle patch supported on a surface that supports the microneedle patch (see 28).
Concerning claim 18 and the recess comprises a finger hold (examiner is of the position that 18 in its broadest reading of the term would be a finger hold as it is capable of have a finger placed and situated against it).
Concerning claim 19 and a protective sheet (see 170 for example) is affixed to an undersurface of the housing, and wherein the protective sheet closes an opening of a pad storage space formed at the back of the raised part.
Concerning claim 20 and the finger hold comprises an indicator indicating that a predetermined force is applied to the finger hold (it is examiners position that the indicator would be when the recess has been deformed as in figure 4 for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.